64 F.3d 577
The CHICKASAW NATION, Plaintiff-Appellant,v.The STATE OF OKLAHOMA, ex rel., The OKLAHOMA TAX COMMISSION,the Chickasaw Nation, Defendant-Appellees.
No. 92-7117.
United States Court of Appeals,Tenth Circuit.
Aug. 31, 1995.

Bob Rabon, Rabon, Wolf & Rabon, Hugo, OK, for plaintiff-appellant.
David Hudson, Gen. Counsel (David Allen Miley, Asst. Gen. Counsel, on brief), Oklahoma Tax Com'n, Oklahoma City, OK, for defendants-appellees.
Before McKAY, ANDERSON, EBEL, Circuit Judges.

ORDER

1
The Supreme Court granted certiorari to review our decision in this case published at 31 F.3d 964.   Its opinion and order affirming in part and reversing in part is published at --- U.S. ----, 115 S.Ct. 2214, 132 L.Ed.2d 400 (1995).  Pursuant to the mandate of the Supreme Court, we reaffirm our prior opinion and order except as it relates to the issue of state taxation of the income of tribal member employees earned from tribal enterprises in Indian Country but who do not reside in Indian Country.  As to that issue, we vacate our prior opinion and order and affirm the trial court's order.


2
We remand for further proceedings consistent with our original opinion and order as herein modified.


3
AFFIRMED in part, VACATED in part, REVERSED in part, and REMANDED with instructions.